iOH'tS i OS'15 106*15                   JeCEIVEDIM
                                   COURT OF CRIMINAL APPEALS
            A0.                          JUL 08 2015

                    "OJ0Qr4+5    Abe!Acosa,Cierk
     ~Za»'7f/z-on'imfaam/AMi'/Weds




                    Affle//i£-iQ&SP&k/efifr
   ^^^^f^MT^jis^rH-j^/aflf^^^
    COth AGS. OJl?43*aD&3.^ia-&*doitlfr&l
            Qi-J&-O£J9O&0Z.




                    /Com/CLTt-s 78014

   6M°4/&ir/mtr'&&tfes7£D
APP&




                         V




       tfi\etf
                             Mfg. znz£$£# /M/A&




                               w    ifc*ji




                             \6&fM A&WS.




                 •   0


                 a
                                          iEtfr                  -I




                                                          >jf)Mil
                                           wtee.
-&dkaM)*2Z ftevfcufafc /Qt^mff^/^.-^ibG^
               m
                                            &&

                                M
       ti/Ol                        'Si
                                                          l/p.
wunsiEm
                            r*_;                   yerv
               IftiHlZL*




                           at
 Jtr&Jmzss $&l*an        09*
•A




                          (a-   x&33-



                                    t€




                    If